DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s RCE with amendment/remarks filed 04/21/2022. Claims 1, 11, 16, and 20 have been amended. Claims 6 and 12 were previously cancelled and no claims have been newly added. Accordingly, claims 1-5, 7-11, and 13-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 11-13, filed 04/21/2022, with respect to the rejection(s) of claims 1-5, 7-11, 15-16, 18, and 20 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made with Janez Garcia, Lucia WO1999064941A1 in view of Nakagawa US20150163306A1.
Applicant's arguments, see pages 10-11, filed 04/21/2022, with regards to the 35 U.S.C. 112(b) rejection with regards to the terms “ship control unit” and “remote control unit” for the written description failing to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, and acts to the function have been fully considered but they are not persuasive. The applicant points to Para. 0051 and 0065 for the “ship control unit” and “remote control unit” being performed by computer processing information using modules and by software and hardware. The examiner respectfully disagrees. Para. 0051 merely describes the ship control unit being connected to a situational awareness module 302, and wherein the situational awareness module is connected to a sensor for receiving or measuring information relating to the surroundings of the ship. Pointing out to what the ship control unit is connected to does not define the corresponding structure of the ship control unit. Para. 0051 fails to disclose the corresponding structure, material, or acts for performing the claimed function. Similarly, Para. 0065 recites “the remote control unit 202 is connected to a transmitter-receiver arrangement 16” which is illustrated in Fig. 2. The remote control unit is merely connected to a transmitter-receiver, but the actual structure of the remote control unit is not described in the specifications. The specifications do not disclose the corresponding structure, material, or acts for performing the claimed function and therefore the rejection remains.
Applicant's arguments, see pages 10-11, filed 04/21/2022, with regards to the 35 U.S.C. 112(b) rejection with regards to the terms “ship line control center” have been fully considered but they are not persuasive. The applicant representative points to Para. 0042-0082 and Figs. 5-7 to understand the structure that comprises the claimed “ship line control center” and hence to ascertain the scope of claims 9, 15, and 19. The ship line control center 200 does not appears present in Figs. 5-7.  See Para. 0073, “Figures 5 to 7 show a schematic flow diagram of the interaction between the remote control center 18 and the container ship 1.” The remote control center 18 is not the same as the ship line control center 200. However, Fig. 2 shows the ship line control center 200 as a boundary which contains the ship line control unit 208 and TX/RX 206. It is the examiner’s stance that the term “ship line control center” is not defined in the specifications for the examiner to ascertain the scope of claims 9, 15, and 19, which renders the claims indefinite. Therefore, the rejection remains.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Maneuvering units in claims 1, 7, 9-10, 16, 18-20
Ship control unit in claims 1-2, 7-9, 16-19
Remote-control unit in claims 1, 11-14
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. After further review of the specifications, it appears that the maneuvering unit is one or more of: a propeller, a rudder, a thruster, and an azipod (see para 0023), which recite sufficient structure to perform the claimed function. 
The ship control unit as recited in para 0048, “The container ship 1 comprises a ship control unit 204 which is connected to another transmitter and receiver 12 for sending and receiving information. The ship control unit 204 is configured to control the ship and process situation information of the-8- container ship 1”. The ship control unit is connected to a transmitter and receiver, and is configured to control the ship and process situation information of the container ship, but the structure of the ship control unit appears to be silent in the specifications. Furthermore, the remote control unit as recited in para 0064, “The remote control unit 202 is configured to process information relating to the container ship 1 and pilot control information based on situation information of the container ship 1.” The remote control unit is configured to process information relating to the container ship 1 and pilot control information, but the structure of the remote control unit appears to be silent in the specifications. Therefore, the ship control unit and the remote control unit fail to recite sufficient structure to perform the claimed function, since the specifications fail to disclose sufficient structure for these limitations, and are therefore rejected under 35 U.S.C. 112(b) as disclosed below.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-11, and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 recites a “ship line control center”, however, it is unclear to the examiner what comprises a “ship line control center”. As currently presented, the claim fails to clearly recite the metes and bounds of the claims, which renders the claims indefinite. The examiner will interpret “ship line control center” as any control center that can receive and send information concerning the ship’s environment. The same rational applies to claims 15 and 19. Appropriate correction is required.

With respect to claims 1-5, 7-11, and 13-19 the claim limitations “Ship control unit“, and “Remote-control unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. It is not clear to the examiner if said claim limitations are geared towards hardware structures of the device/server or if they are geared towards software codes or blocks. The metes and bounds of the claimed limitations are vague and ill-defined which renders the claims indefinite. Furthermore, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-5, 7-10, 13-15, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for being dependent on rejected independent claims 1, 11, and 16 and for failing to cure the deficiencies as cited above.
	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-11, 15-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Janez Garcia, Lucia WO1999064941A1 (henceforth Lucia) in view of Nakagawa US20150163306A1.

Regarding claim 1,
 Lucia discloses:
A system for controlling a ship comprising: a ship having: one or more maneuvering units for controlling the speed and direction of the ship; the ship control unit configured to send signals to the one or more maneuvering units to maneuver the ship; 
(See Page 6, last two paragraphs (lines 35-40), “The ship’s government requires the captain or operator to j) vary the rudder angle and engine speed”. The Rudder and engine are maneuvering units for controlling the speed and direction of the ship. Furthermore, in page 2 lines 29-30, “government allows from a computer to operate the rudder and set the engine speed and type”, since a computer is operating and setting the rudder and engine speed, then a control unit (i.e. the computer) sends signals to the maneuvering units to maneuver the ship.)
and a transmitter-receiver connected to the ship control unit and configured to transmit and receive information;
(In page 2 lines 28-29, “the control messages sent to the different elements of the vessel and the information received transmitted by the telecommunications system.” The telecommunications system transmits information to the vessel (i.e. the ship control unit receives information). Furthermore, in page 3, lines 38-39 (last two paragraphs), “a telepresence link (3), which bi-directionally transports data, messages and signals between the remote bridge and the on-board system”. The transmitter-receiver is configured to transmit and receive information.)
and a remote-control center remote from the ship (See page 2, lines 9-10, “remote bridge command post, away from the ship, usually on land.”) comprising: a transmitter-receiver configured to receive situation information of the ship (See page 2, lines 21-22, “The exchange of information between the remote bridge and the ship is carried out at via telepresence link” and page 3 lines 30-35, “efficiently teleact on the ship's governance systems as well as on the on-board instruments to obtain at all times the data you need. The result is that the captain or operator can govern the vessel from afar”)
and a remote-control unit configured to determine pilot-control information for maneuvering the ship based on the situation information (See page 4, lines 35-38, “it is essentially characterized in that the captain (or any other operator trained for the government of the ship), is located far from the ship, and remotely obtains all the internal information and outside it, handle the instruments on board and transmits its decisions to the personnel in charge of executing them or to the control centers for their automated execution”)
 and configured to transmit the pilot-control information to the ship via the transmitter-receiver of the remote-control center, wherein the transmitter-receiver of the ship is configured to receive the pilot- control information, and wherein the ship control unit is configured to send signals, based on the pilot-control information received, to the one or more maneuvering units of the ship to maneuver the ship.
(In page 3, lines 30-35, “The telepresence system for remote governance of a ship is essentially characterized by providing the means for a captain (or any other person trained to govern the ship), located outside the ship (usually on land or in another ship), to a) have all the on-board information that you need at any time, such as instruments, sensors, and visual and acoustic environment inside and outside the ship, and b) efficiently teleact on the ship's governance systems as well as on the on-board instruments to obtain at all times the data you need. The result is that the captain or operator can govern the vessel from afar, following the usual procedures, and with an efficiency and security similar to those that would be obtained if find on board” and in page 4, lines 35-38, “it is essentially characterized in that the captain (or any other operator trained for the government of the ship), is located far from the ship, and remotely obtains all the internal information and outside it, handle the instruments on board and transmits its decisions to the personnel in charge of executing them or to the control centers for their automated execution”

Further see pages 3 line 42 to page 4 line 7, “means of connection with the ship's information and control system, means to obtain data through said system , graphics and images from the navigation instruments located on board the ship (such as GPS, radar, gyroscopic, fluxgate, magnetic needle, rubber, probe, anemometer, wind vane, rain gauge, slide), and on-board sensors ( such as speedometers, accelerometers, fuel and water indicators, indicators and sensors associated with the propulsion equipment, status indicators of lights, markings and visual and acoustic signals, indicators and sensors associated with the propulsion equipment, status indicators of lights, markings and visual and acoustic signals, status indicators of the electrical panel, heating, cooling, pumps, helmet voltages, flood sensors, propulsion, rudder, etc.), means to modify the operating conditions of the instruments, the sensors and on-board equipment (such as instrument switching on and off, selection of options in GPS, radar and other instruments, selection of telecommunications channels with the remote system, selection and addressing of cameras and microphones, selection of the operation mode of each instrument, dialogue with the instruments, etc), c) means to act on the governing bodies of the ship, such as rudder, propellers, sails, turning on and off signaling lights, raising and lowering of flags and marks, emission of acoustic signals”)

Lucia does not specifically state wherein the remote-control center and the ship are configured to, before the pilot- control information is transmitted, ensure that at least one of: (a) a message received by the ship originated from the remote control- center via the remote-control center sending the message with authentication and the ship verifying the message with authentication, or (b) a message received by the remote-control center originated from the ship via the ship sending the message with authentication and the remote control center verifying the message with authentication. However, Nakagawa teaches:
wherein the remote-control center and the vehicle are configured to, before the pilot- control information is transmitted, ensure that at least one of: (a) a message received by the vehicle originated from the remote control- center via the remote-control center sending the message with authentication and the vehicle verifying the message with authentication, or (b) a message received by the remote-control center originated from the vehicle via the vehicle sending the message with authentication and the remote control center verifying the message with authentication 
(See Fig. 2, which is a flowchart for describing an operation flow for realizing a remote operation by a vehicle and a command administration center. Further see Para. 0055, “the command acquisition ECU 110a refers to the address information (IP address) stored beforehand in the nonvolatile memory in the command acquisition ECU 110a to determine whether or not the IP address indicated by the center identification information matches (or is included in) the address information stored beforehand, in order to authenticate the command administration center 200.” Before the remote operation is provided, the process involves the vehicle (i.e. the command acquisition ECU 110a) authenticating the command administration center 200 (i.e. a message received by the vehicle originated from the remote control center via the remote control center sending the message with authentication). Further see Para. 0058, “ In the command administration center 200, the communication control section 211 in the server 210 receives the vehicle ID information transmitted from the vehicle 100 via the network 400, and outputs this vehicle ID information to the vehicle information server 213. The vehicle information server 213 searches the vehicle ID information database by using the acquired vehicle ID information to authenticate whether or not the vehicle is the vehicle 100 transmitting the access request information.” A message received by the remote-control center originated from the vehicle via the vehicle sending the message with authentication and the remote control center verifying the message with authentication.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Lucia to incorporate the teachings of Nakagawa to include “wherein the remote-control center and the ship are configured to, before the pilot- control information is transmitted, ensure that at least one of: (a) a message received by the ship originated from the remote control- center via the remote-control center sending the message with authentication and the ship verifying the message with authentication, or (b) a message received by the remote-control center originated from the ship via the ship sending the message with authentication and the remote control center verifying the message with authentication” in order to prevent the remote operation transmitted to the vehicle from a fake control center (Para. 0010, Nakagawa) and to prevent  an undesirable situation that is not intended by the authorized owner (user) of the vehicle might occur on the vehicle. (Para. 0010, Nakagawa).

Regarding claim 2,
Lucia discloses:
wherein the ship control unit comprises at least one sensor for measuring the situation information of the ship and the ship control unit is configured to send the situation information of the ship to the remote-control center.
(See page 3, lines 30-35, “The telepresence system for remote governance of a ship is essentially characterized by providing the means for a captain (or any other person trained to govern the ship), located outside the ship (usually on land or in another ship), to a) have all the on-board information that you need at any time, such as instruments, sensors, and visual and acoustic environment inside and outside the ship , and b) efficiently tele act on the ship's governance systems as well as on the on-board instruments to obtain at all times the data you need. The result is that the captain or operator can govern the vessel from afar”. Sensors measure situation information of the ship.

Further see pages 3 line 42 to page 4 line 7,  “means of connection with the ship's information and control system, means to obtain data through said system , graphics and images from the navigation instruments located on board the ship (such as GPS, radar, gyroscopic, fluxgate, magnetic needle, rubber, probe, anemometer, wind vane, rain gauge, slide), and on-board sensors ( such as speedometers, accelerometers, fuel and water indicators, indicators and sensors associated with the propulsion equipment, status indicators of lights, markings and visual and acoustic signals, indicators and sensors associated with the propulsion equipment, status indicators of lights, markings and visual and acoustic signals, status indicators of the electrical panel, heating, cooling, pumps, helmet voltages, flood sensors, propulsion, rudder, etc.), means to modify the operating conditions of the instruments, the sensors and on-board equipment (such as instrument switching on and off, selection of options in GPS, radar and other instruments, selection of telecommunications channels with the remote system, selection and addressing of cameras and microphones, selection of the operation mode of each instrument, dialogue with the instruments, etc), c) means to act on the governing bodies of the ship, such as rudder, propellers, sails, turning on and off signaling lights, raising and lowering of flags and marks, emission of acoustic signals” The ship control unit comprises sensors for measuring situation information of the ship and sends the information to the remote operator.)

Regarding claim 3,
Lucia discloses:
wherein the at least one sensor comprises one or more of: a camera, a LIDAR, a SONAR, a RADAR, a microphone, an accelerometer, and a global positioning system
(Further see pages 3 lines 43-45, “means of connection with the ship's information and control system, means to obtain data through said system, graphics and images from the navigation instruments located on board the ship (such as GPS, radar, gyroscopic, fluxgate, magnetic needle, rubber, probe, anemometer, wind vane, rain gauge, slide), and on-board sensors (such as speedometers, accelerometers, fuel and water indicators)”)

Regarding claim 4,
Lucia discloses:
wherein the pilot-control information comprises one or more control commands to the ship and / or one or more tugboats for assisting movement of the ship.
(See page 4, 1st paragraph (lines 2-7), “means to modify the operating conditions of the instruments, the sensors and on-board equipment (such as instrument switching on and off, selection of options in GPS, radar and other instruments, selection of telecommunications channels with the remote system, selection and addressing of cameras and microphones, selection of the operation mode of each instrument, dialogue with the instruments, etc), c) means to act on the governing bodies of the ship, such as rudder, propellers, sails, turning on and off signaling lights, raising and lowering of flags and marks, emission of acoustic signals”. The pilot-control information comprises control commands to the ship, such as to the rudders and propellers.)

Regarding claim 5,
Lucia discloses:
wherein the remote-control center is a static land- based control center, a mobile land-based control center, a static water based control center, or a mobile water based control center.
(See page 3, lines 37-38 “a remote bridge (2), with which the captain or operator interacts, and which is located at a distance from the previous one (on land, on another ship or in any ship or vehicle) and that is connected to the telepresence link,”)


Regarding claim 7,
Lucia discloses:
wherein the ship control unit is configured to hand control of the one or more maneuvering units of the ship to the remote-control center.
(See page 8, lines 15-19 “functional control program of the captain or operator at time intervals programmed (usually of random duration a) send messages to the captain or operator, to which the latter must answer appropriately, so it will be verified that he is in effective command of the ship, if he does not answer them in the pre-established conditions, and after the proper checks, he transfers the government of the ship to embarked autonomous navigation program, and continues the checks on the effectiveness of the control of the captain or operator, when it is confirmed, transfers the government of the ship back to the captain or operator”. The ship is configured (after a verification check) to hand its control to the operator.)

Regarding claim 8,
Lucia discloses:
wherein the ship control unit is configured to revoke authorization for remote control of the ship from the remote-control center in response to an override command from the ship control unit.
(See page 8, lines 13-18 “ Telecommunications control program periodically sends messages to the remote bridge, which it must answer automatically, in order to verify that both this and the telecommunications channels are fully operational, e) functional control program of the captain or operator at time intervals programmed (usually of random duration a) send messages to the captain or operator, to which the latter must answer appropriately, so it will be verified that he is in effective command of the ship, if he does not answer them in the pre-established conditions, and after the proper checks, he transfers the government of the ship to embarked autonomous navigation program”. Authorization is revoked for remote control of the ship from the remote control center if the remote operator does not answer appropriately to the messages sent to the remote operator. The ship control unit issues an override command when the remote operator is not verified.)

Regarding claim 9,
Lucia discloses:
wherein at least one of: the ship control unit is configured to receive shipboard authorization before the ship control unit sends signals based on the pilot-control information to the one or more maneuvering units of the ship; or the transmitter-receiver of the remote-control center is configured to receive the situation information from a ship line control center
(See page 8, lines 13-18 “Telecommunications control program periodically sends messages to the remote bridge, which it must answer automatically, in order to verify that both this and the telecommunications channels are fully operational, e) functional control program of the captain or operator at time intervals programmed (usually of random duration a) send messages to the captain or operator, to which the latter must answer appropriately, so it will be verified that he is in effective command of the ship, if he does not answer them in the pre-established conditions, and after the proper checks, he transfers the government of the ship to embarked autonomous navigation program” Since the ship control unit won’t operate remotely unless the operator verifies that they are in effective command of the ship, then authorization is received before the ship control unit sends signals based on the pilot-control information to the one or more maneuvering units of the ship.)

Regarding claim 10,
Lucia discloses:
wherein at least one of: the one or more maneuvering units is one or more of: a propeller, a rudder, a thruster, and an azipod; or the ship is a container ship.
(See page 4, lines 5-6, the ship’s maneuvering units are rudders.)

Regarding claim 11,
Lucia and Nakagawa discloses the same limitations as recited above in claim 1.

Regarding claim 15,
Lucia discloses:
wherein the transmitter-receiver is configured to receive the situation information from a ship line control center.
(See page 2, lines 21-22, “The exchange of information between the remote bridge and the ship is carried out at via telepresence link” and page 3 lines 30-35, “efficiently tele act on the ship's governance systems as well as on the on-board instruments to obtain at all times the data you need. The result is that the captain or operator can govern the vessel from afar”)

Regarding claim 16,
Lucia and Nakagawa discloses the same limitations as recited above in claim 1.

Regarding claim 18,
Lucia discloses:
wherein the ship control unit is configured to authorize the remote-control center to assume control of the one or more maneuvering units in response to receiving a request from the remote-control center to control the ship.
(See page 4, lines 44-51 (last paragraph), “Obtaining data from an instrument is carried out by the following procedure a) using the available means (mouse, keyboard and / or voice), the captain or operator enters his decision at the command post, as well as the parameters that indicate additional conditions , among which the required reliability threshold is always counted, b) the remote bridge encodes its option and generates the corresponding message, finds it, opens the necessary telecommunications channels and transmits it to the on-board system according to the protocol required by the level of associated reliability, c) the on-board system receives the encrypted message, decrypts it, decodes it, and validates it according to the level of reliability required, if it does not exceed the validation phase, it is acted upon in accordance with what is established in this case for the required reliability level. d) if it exceeds the threshold associated with that level, then it executes the actions associated with the message” The on-board system receives the encrypted message from the remote-control center and validates it (i.e. authorizes) to assume control of the ship, in response to receiving a request (i.e. from the operator) to control the ship.)

Regarding claim 20,
Lucia discloses the same limitations as recited above in claim 1.

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lucia and Nakagawa in view of Noffsinger et al. US20120277941A1 (henceforth Noffsinger)

Regarding claim 13,
Lucia and Nakagawa discloses the limitations as recited in claim 11 above.
Lucia does not specifically state wherein at least one of: the remote-control unit is configured to send an acceptance message to the ship via the transmitter-receiver before transmitting the pilot-control information; or the remote-control center is configured to receive the request assistance message from the ship, via an authenticated communication link between the ship and the remote- control center.
However, Noffsinger teaches:
wherein at least one of: the remote-control unit is configured to send an acceptance message to the ship via the transmitter-receiver before transmitting the pilot-control information; or the remote-control center is configured to receive the request assistance message from the ship, via an authenticated communication link between the ship and the remote- control center.
(See para 0135, “When the marine vessel 204 is located within a threshold distance of the final location 214 or another designated docking location, the processor 216 may transmit a request command signal to the remote station 257 over the communication link 259. In response, the remote station 257 can transmit an acknowledge command signal to the processor 216. After the transmission of the acknowledge command signal, the processor 216 may stop transmitting the designated propulsion commands 229 and/or designated direction commands 235 of the trip plan to the propulsion and directional systems 228, 234. Instead, control of the marine vessel 204 may be transferred to the remote station 257, which may transmit one or more propulsion commands and/or direction commands to the propulsion and/or directional systems 228, 234” The remote-control unit is configured to receive a request assistance message from the ship (i.e. a request command signal) and send an acceptance message to the ship (i.e. an acknowledge command signal).)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Noffsinger into the invention of Lucia to include the remote-control unit is configured to send an acceptance message to the ship via the transmitter-receiver before transmitting the pilot-control information; or the remote-control center is configured to receive the request assistance message from the ship, via an authenticated communication link between the ship and the remote- control center in order to  provide control of a marine vessel through a waterway from an initial location to a final location, since obstacles within the waterway can increase the difficulty and risk of maneuvering the marine vessel within the waterway (para 0003, Noffsinger). Additionally, authenticating the request assistance message would create a more robust system by ensuring that the controls of the ships are accessible. Furthermore, it would provide a system that makes marine vessel docking more efficient, see para 0003, Noffsinger “if the marine vessel is to be docked at a docking station, the maneuvering and/or turning of the marine vessel may involve highly complex calculations that require an operator with the significant skill, who may not be available, or the marine vessel may not be capable of being manually maneuvered by an operator of any skill level”.

Regarding claim 17,
Lucia and Nakagawa discloses the limitation as recited above in claim 1. Lucia does not specifically state wherein the ship control unit is configured to send a request assistance message to the remote-control center, via an authenticated communication link between the ship and the remote-control center, before receiving the pilot control information.
However, Noffsinger teaches:
wherein the ship control unit is configured to send a request assistance message to the remote-control center, via an authenticated communication link between the ship and the remote-control center, before receiving the pilot control information.
(See para 0135, “When the marine vessel 204 is located within a threshold distance of the final location 214 or another designated docking location, the processor 216 may transmit a request command signal to the remote station 257 over the communication link 259. “) 
“The same motivation from claim 13 applies”.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lucia and Nakagawa in view of Matos US20030130770A1.

Regarding claim 14,
Lucia and Nakagawa discloses the limitation as recited above in claim 11. Lucia does not specifically state wherein the remote-control unit is configured to: send to the ship, via the transmitter-receiver, a request to control the ship; receive from the ship, via the transmitter-receiver, a confirmation message handing over control of the ship to the remote-control unit; and send to the ship, via the transmitter-receiver, an acknowledgement message to confirm that control has been assumed by the remote-control unit.
However, Matos teaches:
wherein the remote-control unit is configured to: send to the ship, via the transmitter-receiver, a request to control the ship; (see para 0403, “(a) First, signal 212 is sent to the aircraft transmitter (FIG. 12) to enable its function”) receive from the ship, via the transmitter-receiver, a confirmation message handing over control of the ship to the remote-control unit; and send to the ship, via the transmitter-receiver, an acknowledgement message to confirm that control has been assumed by the remote-control unit.
(See para 0404,” (b) Next, a handshaking routine is initiated which involves the continuous confirmation that the aircraft transmitter signal has been received by the RCC receiver (FIG. 16) and that the RCC transmitter signal has been received by the aircraft receiver (FIG. 11B). The result is a source of repetitive handshake confirmation signals 222 supplied from the aircraft receiver (FIG. 11B) to microprocessor 230 (FIG. 10A), which continues as long as the handshaking routine between the remote control center and the controlled aircraft is uninterrupted.” A confirmation/acknowledgement message is being sent from the transmitter-receiver of the craft to the remote-control unit and vice-versa, as a handshake route, which involves continuous confirmations that the signal has been received from both ends.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Matos into the invention of Lucia to include wherein the remote-control unit is configured to: send to the ship, via the transmitter-receiver, a request to control the ship; receive from the ship, via the transmitter-receiver, a confirmation message handing over control of the ship to the remote-control unit; and send to the ship, via the transmitter-receiver, an acknowledgement message to confirm that control has been assumed by the remote-control unit in order to provide secure remote control of an aircraft in the event of an intended, attempted or actual attack upon, or incapacity of, the pilot(s) of the aircraft (para 0002, Matos). This would provide a more robust system by providing a method which enables personnel outside of an aircraft to assume control of the aircraft under certain circumstances (para 0004, Matos).

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lucia and Nakagawa in view of You Kyu Hyong KR20140008100A (henceforth Kyong)

Regarding claim 19,
Lucia and Nakagawa discloses the limitations as recited above in claims 1 and 18. Lucia does not specifically state wherein the ship control unit being configured to authorize the remote-control center to assume control of the one or more maneuvering units comprises the ship control unit being configured to: send a verification request to a ship line control center; receive a confirmation message from the ship line control center; and not release control of the ship until receipt of the confirmation message from the ship line control center. However, Kyong teaches:
wherein the ship control unit being configured to authorize the remote-control center to assume control of the one or more maneuvering units comprises the ship control unit being configured to: send a verification request to a ship line control center (see para 0062,”the rescue ship 100 transmits a rescue request including the identification mark of the rescue ship 100 to the rescue ship 300”); receive a confirmation message from the ship line control center (See para 0064, “Next, the control system 200 receiving the identification mark confirms the identification mark of the rescue ship 100”); and not release control of the ship until receipt of the confirmation message from the ship line control center. (See para 0065, “Next, when the control system 200 authenticates the correct rescue ship 100, the control system 200 provides control frequency information permitting the rescue ship 300 to guide the rescue ship 100” and in para 0066,” Next, the structural ship 300 recognizing the control frequency information generates a control signal for guiding the rescue ship 100 with reference to the situation of the ocean, and transmits the generated control signal.” The control of the ship is not released to the control center until the control frequency information is recognized.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kyong into the invention of Lucia to include wherein the ship control unit being configured to authorize the remote-control center to assume control of the one or more maneuvering units comprises the ship control unit being configured to: send a verification request to a ship line control center; receive a confirmation message from the ship line control center; and not release control of the ship until receipt of the confirmation message from the ship line control center in order to “induce rescue vessels by generating rescue signals by receiving rescue vessels from the control system and receiving the vessel authentication and control frequencies from rescue vessels where an emergency situation occurs” (para 0005, Kyong)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SU et al. US20170180330A1 discloses receiving an encrypted remote control instruction sent by a server through a pre-established encrypted network connection with the server, the remote control instruction being sent to the server by a user terminal; decrypting the received encrypted remote control instruction, and successively verifying the validity, legality and rationality of the decrypted remote control instruction; executing the remote control instruction when all the validity, legality and rationality pass the verification; and, sending a result of instruction execution to the server through the encrypted network connection after the remote control instruction has been executed. (Abstract)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669